DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 10 of the response, filed 06/17/2022, with respect to the previous rejection(s) of claim(s) 5 and 10 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The term “smooth part” has been amended to “transition part”.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection of Claims 5 and 10 is made under 35 U.S.C. §112(b) (see rejection below).
Applicant’s arguments, see Pages 10-12 of the response, filed 06/17/2022, with respect to the rejection(s) under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendments to Claims 1 and 6 of a joint between the plurality of blades of the blade structure being located at an inlet side of the blade structure.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gomes (US Patent No: 10,302,094).
Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  The phrase included in the parentheses of “equally spaced around” should either replace “evenly mounted” in the claim or be deleted, as it is unclear whether or not “equally spaced around” is part of the claim limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 10 disclose the limitation “a joint between the plurality of blades”.  However, Claims 1 and 6 (upon which Claims 5 and 10 depend, respectively) already disclose a joint between the plurality of blades.  It is unclear whether the joint in Claims 5 and 10 is the same as or different from the joint in Claims 1 and 6.
For the purposes of compact prosecution, the joint in Claims 5 and 10 is being treated as the same as the joint in Claims 1 and 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomes (US Patent No: 10,302,094).
Regarding Claim 1: Gomes discloses a blade structure (Figure 1, No. 10) with multiple blade angles (Figures 1 & 5, blade angles of blades 18 and 12), wherein the blade structure has an inlet side (top of structure 10) and an outlet side (bottom of structure 10) that are opposite to each other, the blade structure consists of a plurality of blades (18, 12) with different blade angles (Figures 1 & 5), and a joint (14) between the plurality of blades of the blade structure is located at the inlet side of the blade structure (Figure 6A).
[AltContent: arc]Regarding Claim 2: Gomes discloses the blade structure according to Claim 1, wherein the blade angles of the plurality of blades decrease from an inner side to an outer side of the blade structure along a longitudinal direction of the blade structure (Figures 1 & 5, see below – the blade angle of blade 12 is smaller than the blade angle of blade 18, and blade 12 is located longitudinally further out from a root portion of blade 18).
[AltContent: arrow][AltContent: textbox (Larger Blade Angle)][AltContent: arrow][AltContent: textbox (Decreased Blade Angle)][AltContent: connector][AltContent: arc]
    PNG
    media_image1.png
    378
    530
    media_image1.png
    Greyscale

Regarding Claim 3: Gomes discloses the blade structure according to Claim 1, wherein the plurality of blades have top portions that are located on a same surface (Figures 5 & 6A).
Regarding Claim 6: Gomes discloses a heat dissipation device comprising a hub (16) and a plurality of blade structures (10) equally spaced around the hub (Figure 1), wherein each of the plurality of blade structures has an inlet side (top of structure 10) and an outlet side (bottom of structure 10) that are opposite to each other, the blade structure consists of a plurality of blades (18, 12) with different blade angles (Figures 1 & 5), and a joint (14) between the plurality of blades of the blade structure is located at the inlet side of the blade structure (Figure 6A).
Regarding Claim 7: Gomes discloses the heat dissipation device according to Claim 6, wherein the blade angles of the plurality of blades decrease from inner sides to outer sides of the plurality of blade structures along longitudinal directions of the plurality of blade structures (Figure 5, see above).
Regarding Claim 8: Gomes discloses the heat dissipation device according to Claim 6, wherein the plurality of blades of each of the plurality of blade structures have top portions that are located on a same surface (Figures 5 & 6A).
Regarding Claim 13: Gomes discloses a blade structure (10) with multiple blade angles, wherein the blade structure has a leading edge and a trailing edge that are opposite to each other (Figure 1; Column 3, Lines 14-16), the blade structure consists of a plurality of blades (18, 12) with different blade angles, and a joint (14) between the plurality of blades of the blade structure is located at the leading edge of the blade structure (Column 3, Lines 12-13).
Regarding Claim 14: Gomes discloses a heat dissipation device, comprising a hub (16) and a plurality of blade structures (10) equally spaced around the hub (Figure 1), wherein each of the plurality of blade structures has a leading edge and a trailing edge that are opposite to each other (Figure 1), the plurality of blade structures consist of a plurality of blades (18, 12) with different blade angles (Figures 1 & 5), and a joint (14) between the plurality of blades of each of the plurality of blade structures is located at the leading edge of each of the plurality of blade structures (Column 3, Lines 12-13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes in view of Oleson (US Patent No: 8,821,126).
Regarding Claims 4 and 9: Gomes discloses the blade structure according Claim 3 and the heat dissipation device according to Claim 9; however, Gomes fails to disclose the plurality of blades of each of the plurality of blade structures being integrally formed in one piece.
Oleson teaches a blade structure (Figures 1 & 4) comprising a plurality of blades (12, 10), wherein the plurality of blades are integrally formed in one piece (Column 5, Lines 41-45).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the plurality of blades of each of the plurality of blade structures of Gomes integrally formed in one piece, as taught by Oleson.  It has been held that making components integral is an obvious modification (See MPEP 2144.04(V)(B)), and Oleson illustrates this by stating that the blades of the disclosed blade structure can be attached either by being integrally formed or by using fasteners (Column 5, Lines 36-45), thus showing that being integrally formed in one piece is an obvious modification.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the plurality of blades of each of the plurality of blade structures of Gomes integrally formed in one piece, as taught by Oleson.
Regarding Claims 5 and 10: Gomes, as modified by Oleson, discloses the blade structure according to Claim 4 and the heat dissipation device according to Claim 9, wherein the joint between the plurality of blades with the different blade angles of the blade structure has a transition part (Gomes: Figure 6A, No. 14).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes in view of Zha (US Patent No: 8,550,781).
Regarding Claim 11: Gomes discloses the heat dissipation device according to Claim 6; however, Gomes fails to disclose an outer frame, wherein blades of the plurality of blades located at outermost sides of the plurality of blade structures are connected to the outer frame.
Zha teaches a heat dissipation device (Figures 1-2) comprising a plurality of blades (36) and an outer frame (38), wherein the outermost sides (362) of the plurality of blades are connected to the outer frame (Figures 1-2; Column 4, Lines 3-5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the heat dissipation device of Gomes with an outer frame and the outermost sides of blades of the plurality of blade structures connected to the outer frame, as taught by Zha, for the purpose of smoothly guiding airflow into an air inlet and eliminating internal seams and thus enhancing the mechanical integrity of the device, such that operating noise of the device is reduced (Column 4, Lines 3-12).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes and Zha as applied to claim 11 above, and further in view of Sawada (US Publication No: 2018/0335045).
Regarding Claim 12: Gomes, as modified by Zha, discloses the heat dissipation device according to Claim 11; however, Gomes fails to disclose the hub and the plurality of blade structures being integrally formed in one piece, or the hub, the plurality of blade structures, and the outer frame being integrally formed in one piece.
Sawada teaches a heat dissipation device (Figure 2, No. 5A) comprising a hub (11) and blades (12A), wherein the hub and blades are integrally formed as one piece (Paragraph [0030], Lines 8-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the hub and plurality of blades of the device of Gomes, as modified by Zha, integrally formed as one piece, as taught by Sawada, for the purpose of eliminating internal seams and thus enhancing the mechanical integrity of the device, such that operating noise of the device is reduced, as evidenced by Zha (Column 4, Lines 6-12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745